DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Jeong. O. Nanoarray-Enhanced Implantable Intraocular Pressure Sensor With Remote Optical Readout, Solid-State Sensors, Actuators and Microsystems Workshop, Hilton Head Island, South Carolina, June 8-12, 2014, pg. 13-16 (hereinafter Lee) (previously cited) in view of  Choo et al. (U.S. Pub. No. 2013/0165762) (previously cited) and Menard et al. (US 2017/0017043) (previously cited). 
Regarding claim 1, Lee discloses (Figure 2) an intraocular pressure sensing system comprising: 
a chamber having a first wall and a second wall opposing the first wall (See annotated Figure 2 below); a first array of photonic components disposed inside of the chamber on a first surface of the first wall (Figure 1 a/b; P. 13 column, last paragraph describes the use of nanophotonic components and annotated figure 2 shows wherein the nanophotonic array is located on the first surface of the first wall); a first and second sidewalls separating the first and second walls of the chamber (see annotated Figure 2 below); and a raised section along a perimeter of the first wall, the raised section located on a second surface of the first wall, the second surface being opposed and parallel to the first surface of the first wall and outside the chamber (See annotated Figure 2 below wherein the first wall has a raised section along the perimeter extending from the second surface and wherein the raised section is outside the chamber), wherein the raised section is disposed on the first wall (annotated figure 2 below shows wherein the labeled raised section is disposed on the labeled first wall) .

    PNG
    media_image1.png
    369
    526
    media_image1.png
    Greyscale

While Lee discloses wherein the labeled second wall is a flexible parylene membrane, Lee does not disclose wherein the first wall comprises a flexible membrane.
However, in the same field of intraocular pressure devices, Choo discloses:
wherein both the top nanophotonic embedded disks/walls 439a (second) and bottom nanophotonic embedded disks/walls 439b (first) are flexible structures or membranes (paragraphs 0045-0046 and figures 4A and 4B).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lee such that both the first and second walls containing nanophotonic components are flexible membranes, as taught by Choo, in order to allow the nanophotonic components reflection spectrum to vary in a predictable way with the geometry of the host walls or disks so as to accurately determine intraocular pressure from the resulting reflection spectrum (paragraph 0045).
Yet, the combination does not disclose:

However, in the same field of optical spectrometer systems, Menard discloses:
a first and second anti-reflection layers disposed inside the chamber on the first and second sidewalls, respectively (Figure 7 shows wherein there is an anti-reflection coating on each of the side walls between or inside the air gap (chamber)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lee to incorporate a first and second anti-reflection layers disposed inside the chamber on the first and second sidewalls, respectively, as taught by Menard, for the benefit of eliminating extraneous reflections from the surface. 
Regarding claim 4, Lee in view of Choo and Menard discloses the intraocular pressure sensing system of claim 1.
Lee further discloses:
wherein the first array of photonic components is disposed on a first surface of the flexible membrane (See annotated figure 2 above).
Regarding claim 15, Lee in view of Choo and Menard discloses the intraocular pressure sensing system of claim 1.
Lee further discloses:
wherein the first array of photonic components comprises a 50 µm x 50 µm array of photonic components (top of page 14 column 1 describes a 50 µm x 50 µm photonic nanodot array); 
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). MPEP 2144.04).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Choo and Menard as applied to claim 1 above, and further in view of and Chuck et al. (U.S. Pub. No. 2012/0041552) (previously cited).
Regarding claim 2, Lee in view of Choo and Menard discloses the intraocular pressure sensing system of claim 1.
Figures 1d and 8):
An apparatus having a light source configured to shine light into the chamber (Figures 1d and 8); an optical spectrometer configured to receive light reflected from the first array of photonic components inside of the chamber and to output a signal indicative of a resonance spectrum upon receiving the reflected light (Figure 8 and the second paragraph of the right column on page 15).; 
Yet, Lee in view of Menard does not disclose:
a processor coupled to the optical spectrometer; and non-transitory memory on which is stored a plurality of instructions that, when executed, cause the processor to determine an intraocular pressure based on the signal indicative of the resonance spectrum.
However, in the same field of intraocular pressure measuring methods, Chuck discloses:
a processor coupled to the optical spectrometer (paragraph 0016); and non-transitory memory on which is stored a plurality of instructions that, when executed, cause the processor to determine an intraocular pressure based on the signal indicative of the resonance spectrum (Paragraph 0017 discloses the receiver/processor may be part of the system to determine intraocular pressure based on output from the optical pressure sensor). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lee in view of Menard to a processor coupled to the optical spectrometer; and non-transitory memory on which is stored a plurality of instructions that, when executed, cause the processor to determine an intraocular pressure based on the signal indicative of the resonance spectrum, as taught by Chuck, for the benefit of quickly calculating and outputting relevant data received within the intraocular pressure sensing device. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Choo and Menard as applied to claim 1 above, and further in view of Hastings et al. (U.S. Pub. No. 2011/0160561) (Previously cited).
Regarding claim 5, Lee in view of Choo and Menard discloses the intraocular pressure sensing system of claim 1.
Yet, Lee in view of Menard does not disclose:
wherein the flexible membrane comprises a silicon nitride membrane.
However, in the same field of intraocular pressure measuring systems, Hastings discloses:
wherein the flexible membrane (202) comprises a silicon nitride membrane (paragraph 0072 describes wherein the flexible membrane is made of silicon nitride).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lee in view of Menard to incorporate a flexible membrane comprised of a silicon nitride membrane, as taught by Hastings, in order to have a flexible membrane that is biocompatible and deflects in response to intraocular pressure changes.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Choo and Menard as applied to claim 1 above, and further in view of Kilic et al (2008/0226217) (Previously cited).
Regarding claim 6, Lee in view of Choo and Menard teaches the intraocular pressure sensing system of claim 1.
Yet Lee does not disclose:

However, in the same field of pressure sensing devices, Kilic discloses:
Pressure sensing system (200) further comprising a raised portion (Figure 30Q, PCS 70a) located within the chamber on a surface of the second wall (510)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lee in view of Menard to incorporate a pressure sensing system further comprising a raised portion located within the chamber on a surface of the second wall, in order to create differentiated spacing between the first and second walls.  
Claims 7-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Choo, Menard and Kilic, as applied to claim 6 above, and further in view of Abreu (U.S. Pub. No. 2004/0039297) (Previously cited)
Regarding claim 7, Lee in view of Choo, Menard and Kilic discloses the intraocular pressure sensing system of claim 6.
Yet, Lee does not disclose:
wherein the first array of photonic components is disposed on a surface of the raised portion.
However, in the same field of intraocular pressure measurement systems, Abreu discloses:
wherein the first array of photonic components is disposed on a surface of the raised portion (Figure 2C shows the movable central piece 16 elevated and paragraph 0838 describes the movable central piece 16 as being at least partially reflective).

Regarding claim 8, Lee in view of Choo, Menard, Kilic and Abreu discloses the intraocular pressure sensing system of claim 7.
Lee further discloses:
further comprising a second array of photonic components disposed on a first surface of the first wall (See annotated Figure 2).
Regarding claim 9, Lee in view of Choo, Menard, Kilic and Abreu discloses the intraocular pressure sensing system of claim 8.
Lee further discloses:
further comprising an air gap between the first surface of the first wall and the surface of the raised portion (Figure 2  shows wherein there is a space between the 2 gold array layers and page 14 column 1 under section Device Designs: Operating principles describes a 2-micron gap between the Parylene membrane and silicon substrate).
 Regarding claim 10, Lee in view of Choo, Menard, Kilic and Abreu discloses the intraocular pressure sensing system of claim 9.
Lee further discloses:
wherein the air gap has a thickness range of 2 µm (First paragraph on the left column of page 14 describes where the initial air gap is 2 µm).
As for the claim limitation of the array of photonic components being 5 – 10 µm, however the device described in Lee was for testing on rat eyes and the paper suggests that the In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). MPEP 2144.04).
Regarding claim 23, Lee in view of Choo, Menard and Kilic teaches the intraocular pressure sensing system of claim 6.
Yet Lee does not teach:
a third anti-reflection layer disposed on a side surface of the raised portion, the side surface being perpendicular to the second wall.
However, in the same field of intraocular devices, Abreu teaches:
An anti-reflection layer is located on a side surface of the raised portion, the side surface being perpendicular to the second wall (paragraph 0732 describes wherein a central piece 16 may be coated with an anti-reflection layer and figures 14 shows wherein the central piece 16 is perpendicular to the bottom surface 12C).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a third anti-reflection layer disposed on a side surface of the raised portion, the side surface being perpendicular to the second wall, as taught by Abreu, since Menard teaches two anti-reflective layers located on the sidewalls and Abreu teaches an anti-reflection layer on a raised surface perpendicular to a bottom surface, for the benefit of eliminating extraneous reflections from the side of the raised surface.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Choo and Menard, as applied to claim 1, and further in view of Carr (U.S. Pub. No. 2016/0054179) (Previously cited).
Regarding claim 12, Lee in view of Choo and Menard teaches the intraocular pressure sensing system of claim 1.
Yet, Lee does not teach:
a third anti-reflection layer on a surface of the raised section that is parallel to the first wall.
However, in the same field of measurement devices involving the reflectance of light, Carr teaches:
An anti-reflection layer on a surface of the raised section that is parallel to the first wall (Figure 10A shows where the raised section (612) contains an anti-reflective layer (1080) that is parallel with the first wall (614)).
.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Choo and Menard as applied to claim 1, and further in view of Yang (U.S. Pat. No. 6413214) (previously cited).
Regarding claim 13, Lee in view of Choo and Menard discloses the intraocular pressure sensing system of claim 1.
Yet, Lee in view of Menard does not disclose: 
wherein the first array of photonic components comprises photonic components with a hemispherical shape.
However, in the same field of pressure sensing devices, Yang discloses:
wherein the photonic components have a hemispherical shape (column 6, lines 5-21 disclose wherein the photo transistor has a hemispherical shape so that some light is reflected).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lee in view of Menard to incorporate wherein the first array of photonic components comprises photonic components with a hemispherical shape, as Yang teaches a photonic component having a hemispherical shape in order to allow some light to be reflected and Lee discloses a first array of photonic components.  

Further, Lee discloses: 
wherein each photonic component has a diameter between 100-1000 nanometers (top of page 14 column 1 discloses a photonic nanodot diameter of 800 nanometers) and a component-to-component pitch between 500-1500 nanometers (top of page 14 column 1 discloses wherein the dot-to-dot pitch is 1000 nanometers). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Choo, Menard and Chuck, as applied to claim 2 above, and further in view of Abreu and Ghaboussi et al.  (U.S. Pub. No. 2009/0030300) (previously cited).
Regarding claim 16, Lee in view of Choo, Menard and Chuck teaches the intraocular pressure sensing system of claim 2.
Yet Lee does not teach:
wherein the plurality of instructions, when executed, cause the processor to determine the intraocular pressure by: application of a denoising and low pass filter to the resonance spectrum received from the optical spectrometer; and extraction of a pressure reading from the detected variation with a neural network algorithm.
However, Abreu, further teaches: wherein the plurality of instructions, when executed, cause the processor to determine the intraocular pressure by: 
application of a denoising and low pass filter to the resonance spectrum received from the optical spectrometer (paragraph 0152 describes wherein the apparatus contains a receiver, processor, amplifier, low pass filter, demultiplexer, and CPU for receiving and processing the data received from the system); and extraction of a pressure reading from the detected paragraph 0294 describes wherein the signal received from the system is generated into data of interest through a neural network algorithm and paragraph 003 describes wherein the device is measuring intraocular pressure).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lee to incorporate wherein the plurality of instructions, when executed, cause the processor to determine the intraocular pressure by: application of a denoising and low pass filter to the resonance spectrum received from the optical spectrometer; and extraction of a pressure reading from the detected variation with a neural network algorithm, as taught by Abreu, in order to facilitate the transmission and calculation of data of interest.
Yet, the combination does not teach: 
wherein the neural network algorithm comprises a feed forward network.
However, in the same field of intraocular pressure measurement systems, Ghaboussi teaches:
wherein the plurality of instructions, when executed, cause the processor to determine the intraocular pressure by:
wherein the neural network algorithm comprises a feed forward network (paragraph 0101 describes wherein feed forward neural networks are the most common choice for neural network modeling).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the neural network algorithm comprises a feed forward network, as taught by .
Response to Arguments
The Applicant’s arguments with respect to claims 1-2, 4-10, 12-16, and 23 have been fully considered but they are not persuasive. Applicant argues that Lee fails to disclose wherein the “the raised section is disposed on the flexible membrane”. While the Applicant is correct that the labeled raised portion is not disposed on a flexible membrane, the Examiner notes that the raised section is disposed on the first wall of the device and the Examiner relies upon the teachings of Choo to teach or suggest wherein the first wall can be comprised of a flexible membrane. Additionally, Applicant argues that Choo fails to disclose teaching wherein the first wall comprises a flexible membrane, however this argument is not persuasive. The Examiner relies upon Lee (as shown in annotated figure 2) to disclose a number of claimed structures and configurations including wherein the device has a chamber with a first and second opposing wall, and wherein the first surface of the first wall has an array of photonic components and wherein a raised section is disposed on the first wall. While the Examiner admits that the labeled first wall of Lee is not flexible membrane, Choo in figures 4A and 4B discloses an intraocular device with two opposing walls or disks 439a and 439b with raised or separating mechanical flexures 435a and 435b, and paragraphs 0045-0046 disclose wherein the two opposing disks 439a and 439b are flexible. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lee such that both the first and second wall opposing walls are flexible membranes or made of flexible material, as taught by Choo, in order to allow the nanophotonic components reflection spectrum to vary in a 
Additionally, Applicant argues that Choo discloses wherein the nanophotonic components 437 are embedded within the walls or membranes and not disposed on the walls or membranes, however this argument is not persuasive as Choo is not being relied upon to teach this limitation as Lee sufficiently discloses this limitation as figure 2 shows wherein the nanophotonic components are disposed on the walls or membranes including the flexible second wall membrane.
Applicant also argues that Menard does not cure the deficiencies in Lee and Choo, however this argument is moot as Lee and Choo disclose each of the disputed features for the reasons stated above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792